Citation Nr: 1103531	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  10-36 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred at Bergan Mercy Medical Center from November 12 
to 20, 2008.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to December 
1975.  He died in April 2010.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2009 decision rendered by the Nebraska Western Iowa 
Health Care System of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In February and June 2009, the VA Medical Center denied the 
Veteran's claim for reimbursement of certain medical expenses 
incurred at a private medical facility in November 2008.  

2.  Although the Veteran was provided notice of the decision and 
of his appellate rights, he did not file a notice of disagreement 
with the VA Medical Center's decision.  

3.  The Veteran died in April 2010.  

4.  There is no claim subject to the Board's review on appeal.  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of this 
claim at this time.  38 U.S.C.A. §§  5121, 7104(a) (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this matter, from November 12 to 20, 2008, the Veteran 
received medical treatment at the Bergan Mercy Medical Center in 
Omaha, Nebraska.  Thereafter, in January 2009, the Nebraska 
Western Iowa Health Care System of the Department of Veterans 
Affairs (VA) (hereafter "VA Medical Center") received copies of 
treatment records and bills for services rendered.  

The VA Medical Center authorized payment for emergency room care 
rendered on November 12, 2008.  In February 2009, it advised the 
Veteran, and several private treatment providers who had rendered 
care to the Veteran between November 12 and 20, 2008, that it 
would not pay bills other than those associated with the November 
12, 2008 emergency room visit.  A copy of the letters as well as 
a Notice of Procedural and Appellate Rights was sent to the 
Veteran.  

In June 2009, the VA Medical Center sent a letter to Allegent 
Health Clinics advising them that it had denied payment for any 
bills other than those associated with the November 12, 2008, 
emergency room visit.  A copy of the letter as well as a Notice 
of Procedural and Appellate Rights was sent to the Veteran.  

A June 2009 letter from the VA Medical Center to the Veteran 
informed him that it had completed a second medical review of the 
episode of care but made no changes to its decision; namely, that 
it had approved emergency room charges but no others as the 
Veteran was deemed stable to transfer to a VA facility.  He was 
advised that if he continued to disagree, he could request the 
issuance of a statement of the case and Form 9 (substantive 
appeal) from their office.  

In June 2010, the VA Medical Center received notice from 
Paralyzed Veterans of America (PVA) that the Veteran had died in 
April 2010.  PVA informed the VA Medical Center of its intent to 
file a Notice of Disagreement with the VA Medical Center's 
decision to deny less than full payment for services rendered at 
the Bergan Mercy Medical Center, "only if the spouse is 
responsible for payment of these services rendered."  
Accompanying the letter was a VA Form 21-22 Appointment of 
Veterans Service Organization As Claimant's Representative, from 
the Veteran's widow in favor of PVA.  

Thereafter, in July 2010, the VA Medical Center sent a letter 
addressed to the "Estate of" the Veteran advising it of VA 
duties to notify and assist pursuant to the Veterans Claims 
Assistance Act of 2000.  

In July 2010, the VA Medical Center issued a Statement of the 
Case to the Estate of the Veteran.  

In September 2010, the VA Medical Center received a VA Form 9, 
Substantive Appeal from the Veteran's widow but signed by the PVA 
representative.   

In turn, in November 2010, the VA Medical Center certified the 
issue to the Board.  

Generally, the Board's jurisdiction on appeal is limited to 
matters in which a notice of disagreement and substantive appeal 
has been filed as to an unfavorable decision.  38 U.S.C.A. 
§ 7104.  An appeal consists of a timely filed notice of 
disagreement in writing and after a statement of the case has 
been furnished, a timely substantive appeal.  38 C.F.R. § 20.200.  
A notice of disagreement is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by an agency of 
original jurisdiction and a desire to contest the result.  38 
C.F.R. § 20.201.  If a claimant is incompetent or under a 
physical, mental, or legal disability which prevents filing an 
appeal on his own behalf, a notice of disagreement and 
substantive appeal may be filed by a representative, an appointed 
fiduciary, or by a next friend if no fiduciary has been 
appointed.  38 C.F.R. § 20.301.  A claimant or his representative 
must file a notice of disagreement with a determination by the 
agency of original jurisdiction within one year from the date 
that the agency mails notice of the determination to him.  
Otherwise, the decision becomes final.  38 C.F.R. § 20.302.  

Here, no notice of disagreement was filed by the Veteran as to 
either the February 2009 or the June 2009 decisions rendered by 
the VA Medical Center.  The record does not reflect that he was 
incompetent or that an interested person was appointed as a 
guardian to act on his behalf.  Thus, there remains no appealed 
decision subject to the Board's jurisdiction to review.  While 
the notice of disagreement and substantive appeal were filed by 
the Veteran's widow, unless she is afforded status to pursue the 
claim on the basis of substitution, the Board may not entertain 
her claim.  Factual findings as to the eligibility of the 
Veteran's widow to pursue her claim must be made by the VA 
Medical Center in the first instance.  As a matter of law, 
appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  

In addition, while payment of certain periodic monetary benefits 
may be made to a beneficiary on an accrued basis, the laws and 
regulations do not identify reimbursement of private medical 
expenses as being a periodic monetary benefit.  That is not to 
say that the Veteran's widow is restricted from bringing a claim 
as a third-party payee or seek other relief should she provide 
evidence that she is responsible for payment of the hospital 
bills.  However, that claim has not been developed or certified 
on appeal by the Agency of Original Jurisdiction.  See generally 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  




ORDER

The claim is dismissed.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


